             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
             CRIMINAL CASE NO. 1:01-cr-00010-MR-2


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                   ORDER
                                )
JUAN GONZALEZ GOMEZ,            )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Defendant’s “Emergency

Motion for Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i)

in Extraordinary and Compelling Circumstances” [Doc. 127].

I.   BACKGROUND

     In May 2001, the Defendant Juan Gonzalez Gomez was found guilty

by a jury of one count of conspiracy to possess with intent to distribute at

least 500 grams of methamphetamine, in violation of 21 U.S.C. §§841 and

846. [Doc. 58]. In September 2001, the Court sentenced the Defendant to

a term of 360 months’ imprisonment. [Doc. 80]. The Defendant is currently




       Case 1:01-cr-00010-MR Document 129 Filed 07/23/21 Page 1 of 4
incarcerated at FCI Edgefield, and his projected release date is April 28,

2027.1

         On July 13, 2021, the Defendant filed the present motion seeking

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), citing the

ongoing COVID-19 pandemic. [Doc. 127].

II.      DISCUSSION

         Section 3582(c)(1)(A), as amended by The First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), permits a defendant

to seek a modification of his sentence for “extraordinary and compelling

reasons,” if the defendant has “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.”             18 U.S.C. §

3582(c)(1)(A). The Court of Appeals for the Fourth Circuit has held that a

district court lacks the authority to modify a sentence except in the narrow

circumstances and procedures set forth in § 3582. See United States v.




1   See https://www.bop.gov/inmateloc/ (last visited July 21, 2021).


                                              2



           Case 1:01-cr-00010-MR Document 129 Filed 07/23/21 Page 2 of 4
Goodwyn, 596 F.3d 233, 235 (4th Cir. 2010).2 The Defendant has the burden

of demonstrating that he has complied with the requirements of § 3582 or

that exhaustion of such remedies would be futile. See United States v.

Freshour, No. 5:06-cr-00013-KDB-DCK, No. 2020 WL 3578315, at *1

(W.D.N.C. July 1, 2020) (Bell, J.).

      Here, the Defendant fails to state in his motion that he has exhausted

his administrative remedies at BOP or that 30 days have passed since

making a request for compassionate release. The language of Section

3582(c)(1)(A) is clear: Before a defendant may seek a modification of his

sentence in the courts, the defendant must first exhaust all administrative

remedies or wait thirty days after submitting a request for release from the

warden without receiving any response before filing a motion for a sentence

reduction. The Defendant has not carried his burden of showing that he

complied with the requirements of the statute, and thus the Court cannot


2   The Fourth Circuit has not yet ruled on whether the exhaustion requirements in §
3582(c)(1)(A) are jurisdictional or merely a claims-processing rule. This Court, however,
need not decide that issue in order to resolve the present motion. Either way, the
Defendant must exhaust his administrative remedies as defined in § 3582(c)(1)(A) before
filing a motion for compassionate release in this Court. See Ross v. Blake, 136 S. Ct.
1850, 1857 (2016) (finding that “mandatory exhaustion statutes . . . establish mandatory
exhaustion regimes, foreclosing judicial discretion”); United States v. Williams, No. CR
JKB-15-0646, 2020 WL 1506222, at *1 (D. Md. Mar. 30, 2020) (denying motion for
reduction of sentence because defendant failed to exhaust his administrative remedies,
but declining to decide whether exhaustion requirement is jurisdictional).

                                           3



        Case 1:01-cr-00010-MR Document 129 Filed 07/23/21 Page 3 of 4
grant the requested relief.     Accordingly, the Defendant’s motion for a

sentence reduction under 18 U.S.C. § 3582(c)(1)(A) is denied without

prejudice.

      IT IS, THEREFORE, ORDERED that the Defendant’s “Emergency

Motion for Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i)

in Extraordinary and Compelling Circumstances” [Doc. 127] is DENIED. The

denial of the Defendant’s request for compassionate release is WITHOUT

PREJUDICE to refiling after the Defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the Defendant’s behalf or the lapse of 30 days from the receipt of

such a request by the warden of the Defendant’s facility, whichever is earlier.

      IT IS SO ORDERED.
                            Signed: July 22, 2021




                                          4



       Case 1:01-cr-00010-MR Document 129 Filed 07/23/21 Page 4 of 4
